Citation Nr: 1759376	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 1958 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an April 2015 rating decision of the VA RO in Houston, Texas.  Subsequent to the June 2007 rating decision, jurisdiction was transferred to the Houston RO.  

In February 2011, the Veteran presented sworn testimony regarding the service connection claim during a Travel Board hearing in Houston.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge (VLJ) who held the February 2011 hearing is no longer employed at the Board.  A December 2012 letter asked the Veteran if he wished to attend another hearing before a different VLJ.  The Veteran responded in December 2011 that he did wish to attend a second Board hearing.

Separate internal action will be taken to schedule the Veteran's requested hearing before the Board.





FINDINGS OF FACT

1.  The Veteran did not receive a requested second hearing before the Board prior to the Board's March 9, 2012 decision, resulting in a denial of due process.

2.  As the March 9, 2012 Board denial has been vacated, the issue of entitlement to service connection for asbestosis is still pending before the Board; the issue of whether new and material evidence has been submitted to reopen a claim of service connection for asbestosis is moot.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's March 9, 2012 denial of service connection for asbestosis is warranted.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

2.  Due to the vacatur of the Board's March 9, 2012 decision, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for asbestosis is moot.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

The Veteran presented hearing testimony before the Board in February 2011.  Prior to the Board's decision, the VLJ who conducted the February 2011 retired.  A December 2011 letter informed the Veteran that the VLJ was no longer employed at the Board and asked if he wished to have another hearing before a different VLJ.  The Veteran responded in December 2011 that he did wish to have another hearing.  However, no hearing was scheduled and the Board denied the Veteran's claim in a March 2012 decision.  As the Veteran is entitled to a new hearing before a VLJ who is presently employed by the Board and the evidence shows that he did timely request such a hearing, the Board finds that he has been denied due process of law.  38 C.F.R. § 20.707 (2017).  Vacatur of the March 9, 2012 decision is required.

II.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Board has vacated the March 2012 denial of service connection for asbestosis, this claim remains pending before the Board and the issue of whether new and material evidence has been submitted to reopen such a claim is rendered moot.  Dismissal of this claim is required.


ORDER

The Board's March 9, 2012 decision is vacated.

The appeal of whether new and material evidence has been submitted to reopen a claim for service connection for asbestosis is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


